
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1693
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Etheridge (for
			 himself, Mr. Cleaver,
			 Mr. Platts,
			 Mr. Moran of Virginia,
			 Mr. Mollohan,
			 Ms. Fudge,
			 Ms. Linda T. Sánchez of California,
			 Mr. Price of North Carolina,
			 Mr. Israel,
			 Ms. Wasserman Schultz,
			 Mr. Carter,
			 Mr. Reyes,
			 Mr. Grijalva,
			 Ms. Giffords,
			 Mr. Butterfield,
			 Mr. Conaway,
			 Mr. Shuler,
			 Mrs. Maloney, and
			 Mr. Langevin) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the 15th anniversary of the
		  AbilityOne Base Supply Centers.
	
	
		Whereas National Industries for the Blind and NISH are the
			 designated central nonprofit agencies performing under the AbilityOne Program
			 to provide employment opportunities for Americans who are blind or have other
			 severe disabilities through the sale of products and services to the Federal
			 Government and our United States military;
		Whereas AbilityOne Base Supply Centers (referred to in
			 this preamble as BSC) are located on military installations and
			 in Federal office buildings and are operated by AbilityOne-associated nonprofit
			 agencies;
		Whereas prior to 1995, many bases did not have an on-base
			 supply store;
		Whereas the first AbilityOne BSC opened 15 years ago at
			 Fort Bragg, North Carolina, to fill a mission-support gap by providing
			 much-needed products and services to military personnel in an on-base retail
			 setting;
		Whereas today there are 140 AbilityOne BSCs providing
			 products and services tailored to the mission of military personnel in 45
			 States, the District of Columbia, Puerto Rico, Guantanamo Bay, and Cuba;
		Whereas AbilityOne BSCs provide direct-retail employment
			 opportunities for nearly 300 Americans who are blind or severely disabled and
			 support employment for 45,000 Americans who are blind or severely disabled
			 throughout the country;
		Whereas the AbilityOne products sold under the SKILCRAFT®
			 brand in BSCs are manufactured at associated agencies by employees who are
			 blind or severely disabled;
		Whereas military products, such as uniforms, helmets,
			 clocks, shovels, tents, paper, eating utensils, and pens, are manufactured
			 under the AbilityOne Program by people who are blind or severely disabled;
			 and
		Whereas the sale of AbilityOne products and services
			 provides jobs that help decrease the estimated 70-percent unemployment rate
			 experienced by people who are blind or severely disabled, allowing such
			 individuals to increase their personal and economic independence: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 AbilityOne Base Supply Centers for 15 years of service on military
			 installations and in Federal buildings across the United States;
			(2)commends military
			 installations and Federal buildings across the country for—
				(A)their commitment
			 to the AbilityOne Program; and
				(B)their success at
			 eliminating barriers to employment and independence for Americans who are blind
			 or severely disabled; and
				(3)honors National Industries for the Blind
			 and NISH as nonprofit agencies providing critically important employment
			 opportunities, training, and mission critical support services to the United
			 States Military through the AbilityOne Base Supply Center Program.
			
